DETAILED ACTION
	This Office Action is in reply to Applicant’s Response filed on Jan 20, 2021 in response to the Non-Final Office Action mailed on Aug 21, 2020, regarding application number 16/037,038. 


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Status of Claims
Claim(s) 1-5, 7, 9, 11, 14 and 18-28 is/are currently pending and has/have been examined.
Claim(s) 6, 8, 10, 12-13 and 15-17 has/have been cancelled. 
Claim(s) 21-28 has/have been newly added. 


Response to Amendment 
	The Amendment filed on Jan 20, 2021 has been entered. Applicant’s Remarks filed on Jan 20, 2021 have been considered as follows.
Based on the Amendments to the Claims, the objections previously set forth are withdrawn. 

Based on the Amendments to the Claims, and Page(s) 8-13 of Applicant’s Remarks, the prior art rejection(s) has/have been modified to address the amended claims.


Claim Objections
Claim(s) 14, 18 and 20-28 is/are objected to because of the following informalities:  
Claim 14, line 3, 5 and 8, “the sample” should be “the biological sample”.  
Claim 18, line 7, “centrifuge” should be “centrifugation mechanism” 
Claim 20, line 2, “poisitioned” should be “positioned” 
Claim 21, line 1, “wherien” should be “wherein”.
Claim 25, line 1, “include” should be “includes”
Claims 21-28, a comma should be placed after declaring the claim dependency and before the claim body (i.e. “The system of claim 1 wherein…” should be “The system of claim 1, wherein…”)
Appropriate correction is required.


Claim Interpretation
	Claim(s) 1, 18, 21, 23 and 28 in the instant application is/are interpreted as having contingent limitations in the recitation of “when executed…”. Thus, for the purpose of prior art rejections, prior art will be considered as reading on the claims if it meets at least one of the contingent limitations (including what occurs when the conditions are not met).
Ex parte Schulhauser, PTAB Appeal No. 2013-007847 (April 28, 2016) (precedential) for an analysis of contingent claim limitations in the context of both method claims and system claims.

	
	

Claim Rejections - 35 USC § 112 (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

(s) 1-5, 7, 9, 11, 14, and 18-23 and 28 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Regarding Claim(s) 1 and 18, the recitation “computer readable medium” is unclear. The current broadest reasonable interpretation of the recitation includes non-statutory subject matter (see also: Claim Rejections - 35 USC § 101 section). To further prosecution, the recitation will be interpreted as solely covering non-transitory computer readable media. 

Claim(s) 2-5, 7, 9, 11, and 19-23 and 28 are rejected by virtue of dependency.

	Regarding Claim 14, the recitation “receiving, at a location of a patient, the sample within a centrifuge positioned within a contained” is unclear. Is the sample contained within the centrifuge prior to arrival at the location of the patient? As best understood, Applicant intended to recite that the centrifuge is received at the location of the patient and a patient sample loaded into the centrifuge.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-5, 7, 9, 11, 18, 20-23 and 28 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Rust et al (US 2013/0265417, already of record) and in further view of Holmes et al (US 2013/0078149, already of record).

Regarding Claim 1, Rust teaches a system for sample preparation and transportation (see Rust: Abstract; “centrifuge and in particular to a portable centrifuge”, [0002]; [0024]), comprising:
a container shippable to and from the location of a patient (see Rust: [0025]-[0036]; Fig 1-8; Rust describes hollow base and a cover, which is interpreted as an openable container and where the description of portability is interpreted as describing an item that can be shipped from any, and to, any location, including the location of a patient),
a centrifuge device positioned within the container, wherein the centrifuge device is constructed and arranged to receive a biological sample from the patient (see Rust: [0025]-[0036]; Fig 1-8; Rust describes a centrifuge within the base and cover with a motor and a rotor coupled to the motor shaft for use with a sample placed within sample holders) at the location of the patient (Rust is deemed capable of receiving the sample at any location),
Rust further teaches a battery and a controller for the apparatus (see Rust: [0028]-[0030]). As Rust teaches a controller (i.e. programmable to perform a function when desired) for 
Rust does not explicitly teach “an electronics system positioned within the container and communicatively coupled to the centrifuge device, wherein the electronics system includes one or more processors and a computer-readable medium storing instructions that, when executed by the one or more processors, cause the centrifuge device to centrifuge the biological sample while the container is being shipped from the location of the patient”. 
However, Holmes teaches the analogous art of systems and methods for sample processing, as well as centrifuge configurations (see Holmes: Abstract). Holmes further teaches a device for sample preparation (where sample preparation includes centrifugation) including processor and memory, where the processor and/or memory stores instructions for performing one or more steps to be performed by the device and for performing the instructions (see Holmes: [0324]; [0365]; [1257]; [1260]; [1266]).
It would have been obvious to one skilled in the art before the filing date of the invention to modify the system of Rust to include a processor and memory as in Holmes, because Holmes teaches that the processor and/or memory stores instructions for performing one or more steps to be performed by the device and for performing the instructions (see Holmes: [0324]; [0365]; [1257]; [1260]; [1266]). The combination would result in a centrifuge system capable of being directed to perform a centrifuging routine at the discretion of a user and/or at a predetermined time point, including when the device is being shipped. 
Note: Claim(s) 1-5, 7, 9 and 11 contain a large amount of functional language (i.e. “constructed to…”, “arranged to…”, etc…). However, functional language does not add any further structure to an apparatus beyond a capability. Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP § 2114). Therefore, if the prior 

Regarding Claim 2, Rust teaches all the limitations as applied to Claim 1 and further teaches wherein the centrifuge device includes a frame and a rotor supported by the frame, and wherein the centrifuge frame is constructed and arranged so that the rotor is actuated by closing the openable shipping container (see Rust: Rust describes a centrifuge within the base and cover with a motor and a rotor coupled to the motor shaft for use with a sample placed within sample holders; “the centrifuge 20 may include an interlock switch (not shown) that prevents the operation of the centrifuge 20 when the cover 24 is in the open position”, [0025]; “With the capillary tubes 66 inserted, the cover 24 is closed and the rotor is rotated for a desired period of time”, [0036]; Rust describes a centrifuge that is actuated upon closing of the cover; [0025]-[0036]; Fig 1-8). 
	
	Regarding Claim 3, Rust teaches all the limitations as applied to Claim 1 and further teaches wherein the centrifuge device includes a frame and a rotor supported by the frame, and wherein the rotor contains an opening for a biological sample and an integrated counter-balancing weight (see Rust: Rust describes a centrifuge within the base and cover with a motor and a rotor coupled to the motor shaft for use with a sample placed within sample holders; “the centrifuge 20 may include an interlock switch (not shown) that prevents the operation of the centrifuge 20 when the cover 24 is in the open position”, [0025]; “With the capillary tubes 66 inserted, the cover 24 is closed and the rotor is rotated for a desired period of time”, [0036]; Rust describes a centrifuge that is actuated upon closing of the cover; [0025]-[0036]; Fig 1-8; Rust describes the rotor with opposing holders and describes that one of the holders could contain an “equally weighted capillary tube”, which is interpreted to be a counterweight. Thus, Rust describes the rotor being capable of having openings for a biological sample and a 

	Regarding Claim 4, Rust teaches all the limitations as applied to Claim 1 and further teaches wherein the centrifuge device includes a rotor, and wherein the rotor is constructed and arranged to be a single-use rotor (see Rust: [0025]-[0036]; Fig 1-8; The examiner notes that “constructed and arranged to be a single-use rotor” is an example of functional language affording a capability to the rotor and does not patentably distinguish the claimed rotor from the prior art rotor).
	
Regarding Claim 5, Rust teaches all the limitations as applied to Claim 1 and further teaches wherein the centrifuge device includes a frame and a rotor supported by the frame, and wherein the centrifuge frame comprises at least one switch constructed and arranged to control the operation of the rotor (see Rust: Rust describes a centrifuge within the base and cover with a motor and a rotor coupled to the motor shaft for use with a sample placed within sample holders; “the centrifuge 20 may include an interlock switch (not shown) that prevents the operation of the centrifuge 20 when the cover 24 is in the open position”, [0025]; “With the capillary tubes 66 inserted, the cover 24 is closed and the rotor is rotated for a desired period of time”, [0036]; Rust describes a centrifuge that is actuated upon closing of the cover; [0025]-[0036]; Fig 1-8).



Regarding Claim 9, modified Rust teaches all the limitations as applied to Claim 1. 
Modified Rust does not teach the electronics system includes a communications components configured to wirelessly transmit data about the biological sample. 
However, Holmes teaches the analogous art of systems and methods for sample processing, as well as centrifuge configurations (see Holmes: Abstract). Holmes further teaches that devices can include physical storage components (i.e. processors and/or memory) that function as communications modules to transfer data between the device and external systems such as an external device (i.e. wired or wireless communication) or cloud-based services (i.e. wireless communication) (see Holmes: [0431]-[0433]; [0541]; [1260]; [1266]).
It would have been obvious to one skilled in the art before the filing date of the invention to modify the system of modified Rust to include physical storage components (i.e. processors and/or memory) that function as communications modules as in Holmes, because Holmes teaches that this allows for transfer data between the device and external systems such as an external device (i.e. wired or wireless communication) or cloud-based services (i.e. wireless communication) (see Holmes: [0431]-[0433]; [0541]; [1260]; [1266]).

Regarding Claim 11, modified Rust teaches all the limitations as applied to Claim 9 and further teaches wherein the data includes at least one of a temperature and time data associated with the biological sample (see modification of Claim 9; modified Rust teaches the 

Regarding Claim 18, Rust teaches a system for sample preparation and transportation (see Rust: Abstract; “centrifuge and in particular to a portable centrifuge”, [0002]; [0024]), comprising:
a container configured to be shipped to and from the location of a patient (see Rust: [0025]-[0036]; Fig 1-8; Rust describes hollow base and a cover, which is interpreted as an openable container and where the description of portability is interpreted as describing an item that can be shipped from any, and to, any location, including the location of a patient),
a centrifugation mechanism disposed within the container, wherein the centrifugation mechanism is constructed and arranged to receive a biological sample from the patient (see Rust: [0025]-[0036]; Fig 1-8; Rust describes a centrifuge within the base and cover with a motor and a rotor coupled to the motor shaft for use with a sample placed within sample holders) at the location of the patient (Rust is deemed capable of receiving the sample at any location),
Rust further teaches a battery and a controller for the apparatus (see Rust: [0028]-[0030]). As Rust teaches a controller (i.e. programmable to perform a function when desired) for the apparatus and a battery (i.e. lack of reliance on a wired connection, use at any location/moment without limitation), it is further understood that the centrifuge of Rust is capable of being used for centrifuging while it is being transported and/or shipped if so desired by a user.
Rust does not explicitly teach “an electronics system positioned within the container and communicatively coupled to the centrifugation mechanism, wherein the electronics system includes one or more processors and a computer-readable medium storing instructions that, when executed by the one or more processors, cause the centrifuge device to centrifuge the 
However, Holmes teaches the analogous art of systems and methods for sample processing, as well as centrifuge configurations (see Holmes: Abstract). Holmes further teaches a device for sample preparation (where sample preparation includes centrifugation) including processor and memory, where the processor and/or memory stores instructions for performing one or more steps to be performed by the device and for performing the instructions (see Holmes: [0324]; [0365]; [1257]; [1260]; [1266]).
It would have been obvious to one skilled in the art before the filing date of the invention to modify the system of Rust to include a processor and memory as in Holmes, because Holmes teaches that the processor and/or memory stores instructions for performing one or more steps to be performed by the device and for performing the instructions (see Holmes: [0324]; [0365]; [1257]; [1260]; [1266]). The combination would result in a centrifuge system capable of being directed to perform a centrifuging routine at the discretion of a user and/or at a predetermined time point, including when the device is being shipped. 
Note: Claim(s) 19-20 and 28 contain a large amount of functional language (i.e. “constructed to…”, “arranged to…”, etc…). However, functional language does not add any further structure to an apparatus beyond a capability. Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP § 2114). Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.

Regarding Claim 19, modified Rust teaches all the limitations as applied to Claim 18.
Modified Rust does not teach “a temperature control system positioned within the container, wherein the temperature control system is in thermodynamic communication with the sample”.

It would have been obvious to one skilled in the art before the filing date of the invention to modify the system of modified Rust to include a temperature sensor as in Holmes, because Holmes teaches that components can be incorporated into the system can contain sensors that respond to temperature to allow the system to read such sensors and/or communicate with them to obtain information on the parameters of the sample, such as thermodynamic data (see Holmes: [0321]; [0340]; [0491]; [0557]; [0718]; [0748]; [1147]; [1178]; [1180]; [1214]; [1272]).

Regarding Claim 21, modified Rust teaches all the limitations as applied to Claim 1 and further teaches wherein the instructions, when executed by the one or more processors, further cause the centrifuge to centrifuge the biological sample according to a pre-specified assay based on a characteristic of a patient (see modification of Claim 1, centrifuge system is capable of being directed to perform a centrifuging routine at the discretion of a user and/or at a predetermined time point, including when the device is being shipped; see: MPEP § 2114). 

Regarding Claim 22, modified Rust teaches all the limitations as applied to Claim 21 and further teaches wherein characteristic is a prescription (see modification of Claim 1, centrifuge system is capable of being directed to perform a centrifuging routine at the discretion of a user and/or at a predetermined time point, including when the device is being shipped; see: MPEP § 2114). 



Regarding Claim 28, modified Rust teaches all the limitations as applied to Claim 18 and further teaches wherein the instructions, when executed by the one or more processors, further cause the centrifuge to ensure the biological sample is centrifuged only a single time (see modification of Claim 1, centrifuge system is capable of being directed to perform a centrifuging routine at the discretion of a user and/or at a predetermined time point, including when the device is being shipped; see: MPEP § 2114). 


Claim(s) 14 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ross et al (US 2012/0183956) in view of Rust et al (US 2013/0265417, already of record).

Regarding Claim 14, Ross teaches a method for preparing and shipping biological samples (see Ross: Abstract), the method comprising:
receiving, at the location of the patient, a container for a sample and loading a patient sample into the container (see Ross: [0005]-[0006])
shipping the container with the sample away from the location of the patient (see Ross: “One or more of the one or more preparing steps may be provided during transit of the container from a first location to a second location. The first location may be the collection location for the sample, for instance a crime scene or 
and while shipping the container with the sample away from the location of the patient, performing a preparing step on the sample in the container (see Ross: [0007]; 
Ross further teaches that the preparing steps, which may occur during transport (i.e. shipping) of the sample, can include centrifuging the sample in the container (see Ross: “and/or centrifuging. The conditions may alter the sample during one or more steps. The conditions may detach and/or remove and/or release the sample or a part thereof from the form in which the sample is received from the previous step, for instance from a sample collection device or part thereof”, [0018]; “The one or more preparing steps may include a purification step. The purification step may separate the selected sample components, for instance DNA, from one or more waste components of the sample, for instance cellular material, PCR inhibitors and chemical inhibitors”, [0023]). 
	Ross does not teach the container being a container with a centrifuge positioned within said container. 
However, Rust teaches the analogous art of a system for sample preparation and transportation (see Rust: Abstract; centrifuge and in particular to a portable centrifuge”, [0002]; [0024]). Rust teaches the arrangement of a portable centrifuge, comprising: a container shippable to and from the location of a patient (see Rust: [0025]-[0036]; Fig 1-8; Rust describes hollow base and a cover, which is interpreted as an openable container and where the description of portability is interpreted as describing an item that can be shipped from any, and 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the container of Ross to be a portable centrifuge as described by Rust (see Rust: [0025]-[0036]), because Rust teaches that the arrangement of centrifuge allows for portability (i.e. ease of transport and/or shipping) using battery power or renewable energy sources (see Rust: [0024]).

	Regarding Claim 24, modified Ross teaches all the limitations as applied to Claim 14 and further teaches wherein shipping the sample includes shipping the sample via at least one of mail and courier (see modification of Claim 14; Ross: “One or more of the one or more preparing steps may be provided during transit of the container from a first location to a second location. The first location may be the collection location for the sample, for instance a crime scene or location within a police or law enforcement authority building. The second location may be the analysis location for the sample, for instance a laboratory or a room or location separate from the location within a police or law enforcement authority building where the sample is collected. The transit include motorised transport for the container. The container may be .


Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rust et al (US 2013/0265417, already of record) and in further view of Holmes et al (US 2013/0078149, already of record) and Garland (US 1,667,416, already of record).

Regarding Claim 19, modified Rust teaches all the limitations as applied to Claim 18. Modified Rust teaches the rotor to house a sample and counterweight (see modification of Claim 18) and also teaches a motor in mechanical communication with the rotor (see modification of Claim 18). Modified Rust teaches a battery that powers the centrifuge (see Rust: “within the hollow area 26 may be one or more components, such as a battery 36 and a controller 38”, [0028]) and a switch for controlling the operation of the rotor when the cover is opened and closed (see Rust: “the centrifuge 20 may include an interlock switch (not shown) that prevents the operation of the centrifuge 20 when the cover 24 is in the open position”, [0025]; “With the capillary tubes 66 inserted, the cover 24 is closed and the rotor is rotated for a desired period of time”, [0036]; Rust describes a centrifuge that is actuated upon closing of the cover). Modified Rust further teaches a battery and a controller for the apparatus (see Rust: [0028]-[0030]). 

Modified Rust does not teach a second switch.
However, Garland teaches the analogous art of locking switches for centrifuges and centrifugal machines (see Garland: Page 1, left column, line 1-5). Garland further teaches that centrifuges can have switches that lock the centrifuge by use of interlocking structures (collar and flange) to lock the cover in a predetermined condition (i.e. open vs closed) under certain 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the system of modified Rust to include a second switch with a locking function as described by Garland (see Garland: entirety; Claim 17), further connecting said second switch to the battery for actuating said second switch, because Garland teaches that this allows to to lock the cover in a predetermined condition (i.e. open vs closed) under certain conditions (i.e. maintain the cover closed when the centrifuge is in operation) (see Garland: entirety; Claim 17).

	Modified Rust does not explicitly state the relationship between the battery and the switch that controls the rotor. 
However, based on the above teachings, where the battery powers the device and the switch controls the operation of the device, it would have been well within the skill of one in the art to connect the battery and switch for the purpose of operating the device.
It would have been obvious to one skilled in the art before the filing date of the invention to modify the apparatus the Rust to connect the battery and switch to permit operation of the apparatus via actuation of the cover as this would have allowed the device to being operation and thus centrifugation of the sample. 


Claim(s) 25-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ross et al (US 2012/0183956) in view of Rust et al (US 2013/0265417, already of record) and in further view of Holmes et al (US 2013/0078149, already of record).

	Regarding Claim 25, modified Ross teaches all the limitations as applied to Claim 14.

However, Holmes teaches the analogous art of systems and methods for sample processing, as well as centrifuge configurations (see Holmes: Abstract). Holmes further teaches a device for sample preparation (where sample preparation includes centrifugation) including processor and memory, where the processor and/or memory stores instructions for performing one or more steps to be performed by the device and for performing the instructions (see Holmes: [0324]; [0365]; [1257]; [1260]; [1266]).
It would have been obvious to one skilled in the art before the filing date of the invention to modify the centrifuge system of Ross to further include a processor and memory as in Holmes, because Holmes teaches that the processor and/or memory stores instructions for performing one or more steps to be performed by the device and for performing the instructions (see Holmes: [0324]; [0365]; [1257]; [1260]; [1266]). The combination would result in a centrifuge system capable of being directed to perform a centrifuging routine at the discretion of a user and/or at a predetermined time point, including when the device is being shipped. 

	Regarding Claim 26, modified Ross teaches all the limitations as applied to Claim 25 and further teaches wherein the method further comprises: shipping the container to the location of the patient; and before shipping the container to the location of the patient, pre-specifiying the assay (see modification of Claim 25, modification of the centrifuge system of Ross to further include a processor and memory as in Holmes, the combination resulting in a centrifuge system capable of being directed to perform a centrifuging routine at the discretion of a user and/or at a predetermined time point, including when the device is being shipped). 

Regarding Claim 27, modified Ross teaches all the limitations as applied to Claim 25 and further teaches wherein pre-specifying the assay includes programming a memory of an .


Response to Arguments
Applicant's Arguments, filed on Jan 20, 2021, towards the previous prior art rejections on Page(s) 9-13 have been fully considered but are moot because the arguments are towards the claim amendments and do not apply to the current rejection. However, as the examiner is relying on some of the same references as in the previous Office Action, the arguments will be addressed in the interest of compact prosecution.
Applicant argues, on Page(s) 9 of their Remarks, that Rust modifying the centrifuge of Rust to centrifuge the sample during shipping would destroy the functionality of the centrifuge of Rust as the centrifuge would be located far away from the operator. 
The examiner respectfully disagrees. 
Regarding the claim at hand, the examiner notes that functional language does not add any further structure to an apparatus beyond a capability. Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP § 2114). Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims. As Rust teaches the components of the centrifuge, as well as a controller for the apparatus (i.e. the centrifuge being programmable to perform a function when desired) and a battery (i.e. lack of reliance on a wired connection that allows use at any location/moment without limitation), it is understood that the centrifuge of Rust is capable of being used for centrifuging while it is being transported and/or shipped if so desired by a user (see above 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN CARABALLO-LEON whose telephone number is (571) 272-6871. The examiner can normally be reached on Monday through Friday, 7:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.C.L./Examiner, Art Unit 1797                                                               
/Benjamin R Whatley/Primary Examiner, Art Unit 1798